EXHIBIT 10.1



AMENDMENT


TO


NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


WHEREAS, Dynegy Inc. (the “Company”) sponsors the Dynegy Inc. 2012 Long Term
Incentive Plan (the “Plan”) for the benefit of eligible employees; and
WHEREAS, the Company previously granted Robert Flexon (“Executive”) stock
options under a Non-Qualified Stock Option Award Agreement dated October 29,
2012, March 18, 2013, March 3, 2014 and March 3, 2015 (“Award”) pursuant to the
Plan; and
WHEREAS, Dynegy Operating Company entered into an Amended and Restated
Employment Agreement with Executive dated May 6, 2015 (“Employment Agreement”);
and
WHEREAS, Section 7(d)(i) of the Employment Agreement provides that upon
termination of Executive’s employment pursuant to Section 3 of the Employment
Agreement, Executive’s stock options shall become (i) fully vested; and (ii)
shall remain exercisable until the designated expiration date (i.e., 10 years
after the grant date); and
WHEREAS, the Company desires to amend the Award to be consistent with Section
7(d)(i) of the Employment Agreement; and
WHEREAS, Section 8 of the Award allows the Company to amend the Award in writing
with Executive’s consent.
NOW, THEREFORE, unless otherwise noted below, the Award is hereby amended
effective as of September 30, 2015, as follows:
1.
Section 3 of the Award is amended by adding a new subsection (i) to the end
thereof, to be and to read as follows:

“(i)    Notwithstanding anything to the contrary herein, in the event Employee’s
Amended and Restated Employment Agreement dated May 6, 2015 is terminated
pursuant to Section 3 of such employment agreement, then (i) the Option awarded
hereunder shall immediately vest with respect to all of the remaining Shares and
become fully exercisable without further action by the Committee, and (ii)
Employee may exercise the Option, to the extent not previously exercised, in
respect of any or all such Shares at any time prior to the expiration of the
Option pursuant to Section 2(b) above.”


EXECUTION PAGE FOLLOWING



1



--------------------------------------------------------------------------------

EXHIBIT 10.1



IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed on
this 30 day of September, 2015.
DYNEGY INC.
By: /s/ Julius Cox    
Name: Julius Cox
Title: EVP and CAO
Date:    9/30/2015    


ROBERT FLEXON


By: /s/ Robert C. Flexon    


Date:    9/30/2015    

2

